Citation Nr: 1209023	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as secondary to herbicide exposure in service.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for spondylosis and spinal stenosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1977 and from February 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.

The Veteran testified at an RO hearing in June 2008.  A copy of the hearing transcript has been associated with the claims file.  The Board notes that the Veteran also requested a Board hearing in his April 2008 Substantive Appeal.  However, he indicated his intent to withdraw that request at the June 2008 RO hearing.  Therefore, the Board will proceed.

An October 1980 VA administrative decision determined that the Veteran was precluded from entitlement to benefits (other than health care benefits under Chapter 17 of Title 38 of the United States Code) that may have arisen during his second period of active duty.  It was determined that the Veteran's service from February 8, 1977 to March 28, 1980, was under conditions other than honorable.  The Veteran did not supply evidence to offer reasonable doubt in his case.  Thus, the Veteran was found ineligible for compensation benefits for his second period of service, from February 1977 to March 1980.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12(d) (2011).  The Veteran did not appeal that decision; therefore, the Board will only consider the first period of service with regard to the issues on appeal.



FINDINGS OF FACT

1.  Hypothyroidism is not etiologically related to service.

2.  Degenerative disc disease of the lumbosacral spine is not etiologically related to service.

3.  Spondylosis and spinal stenosis of the cervical spine are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A lumbosacral spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  A cervical spine disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his cervical spine and lumbar spine disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's cervical spine and lumbar spine disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for hypothyroidism.  However, the Board finds that the evidence, which does not reflect competent evidence of a relationship to service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  Id.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between a claimed disability and service.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Hypothyroidism

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that 38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010). 

The Veteran's Form DD-214 shows that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.  However, hypothyroidism is not among those diseases listed as presumptively due to herbicide exposure.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records are negative for any complaints, treatment, or diagnoses related to hypothyroidism.  The Veteran underwent examinations in May 1971, April 1974, July 1978, and December 1979.  No relevant abnormalities were recorded.  

VA treatment records show the Veteran was diagnosed with hypothyroidism in March 2005.

The Veteran testified at an RO hearing in June 2008.  He stated that he was diagnosed with hypothyroidism.  Of his 11 siblings, only he and one of his brothers had been diagnosed with the condition, and they had both served in Vietnam.  He stated that his treating VA physician noted that he had been treated at VA since the 1980's, and that he had a thyroid condition since that time.

Based on the evidence of record, the Board finds that service connection for hypothyroidism is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in service.

As noted above, service treatment records do not reflect any findings related to hypothyroidism.  Hypothyroidism is not among those diseases listed as presumptively due to herbicide exposure, and the evidence does not include any competent medical evidence relating the Veteran's current condition to service, to include herbicide exposure in service.

The Board has considered the Veteran's own statements in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that hypothyroidism is the result of exposure to herbicides in Vietnam, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and the Veteran's period of service.

2.  Cervical Spine and Lumbar Spine

Service treatment records are negative for any complaints, treatment, or diagnoses related to a cervical spine disability or lumbar spine disability.  The Veteran underwent examinations in May 1971, April 1974, July 1978, and December 1979.  No relevant abnormalities were recorded.  Notably, the Veteran reported being knocked on his back in August 1971.  He was diagnosed with bruised rhomboids.  In October 1973, the Veteran was involved in a motor vehicle accident.  He reported pain in the thoracic spine area.  On examination he had full range of motion of the cervical and lumbar spines.  X-rays were negative.  He was diagnosed with muscle strain. 

VA treatment records dated August 1993 show the Veteran reported being hit by a bus in 1986, and being involved in another motor vehicle accident in 1988.  He reported whiplash as a result of the second accident.  He was diagnosed with chronic neck pain.  A cervical spine x-ray showed some narrowing of the C3-4 foramen on the right side.  Lumbar spine x-rays dated June 1993 and August 1993 were normal.

VA treatment records dated January 2005 show the Veteran complained of lower back pain.  He lifted a skill saw the previous week and hurt his back.  Additional records dated February 2005 show the Veteran reported a history of low back pain since 1972.  

A March 2006 x-ray revealed spondylosis of the cervical spine with foraminal stenosis.

The Veteran underwent a VA examination in April 2007.  The claims file was reviewed by the examiner, who noted the Veteran's thoracic back injuries in service.  The Veteran also reported injuring his back in a training exercise with an exercise ball.  However, there was no documentation of this incident or injury.  He reported current pain in his cervical spine and lumbar spine.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed spondylosis and spinal stenosis of the cervical spine, and degenerative facet disease of the lumbar spine with mild disc disease.  However, she opined that these conditions were less likely than not related to service.  She based this conclusion on the fact that there was no cervical spine or lumbar spine injury in service, and the Veteran denied a history of recurrent back pain during his separation examination.  There was no treatment for ongoing back pain from the time of discharge or within one year of discharge.

 The Veteran testified at an RO hearing in June 2008.  He reported injuring his neck while pushing a large ball, and another incident in which many other people jumped on the his back.

Based on the evidence of record, the Board finds that service connection for cervical spine and lumbar spine conditions is not warranted.  While the Veteran is currently diagnosed with spondylosis and spinal stenosis of the cervical spine, and degenerative disc disease of the lumbar spine, the overall weight of the evidence is against a finding that these conditions were incurred in or otherwise related to service.  Service treatment records show no specific injury to the cervical spine or lumbar spine.  The VA examiner in this case concluded that the Veteran's cervical spine and lumbar spine disorders were not related to service.  This opinion was supported by an adequate rationale, and there is no other competent medical opinion to refute this conclusion or to otherwise suggest a relationship between the Veteran's spine conditions and service.

The Board has considered the Veteran's own statements made in support of his claim.  However, as noted above, the Veteran has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu, supra.  Therefore, his statements are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of cervical spine or lumbar spine injuries in service.  Moreover, the Veteran underwent several examinations as part of his service, and no relevant abnormalities were recorded during those examinations.  Indeed, the Veteran denied a history of recurrent back pain in service.  The Veteran reported experiencing neck and back pain in 1993 and a history of a motor vehicle accident in 1986, but did not report a history of neck pain dating back to service.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  While the Veteran reported in 2005 that he had a history of back pain dating back to 1972, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

ORDER

Service connection for hypothyroidism is denied.

Service connection for degenerative disc disease of the lumbosacral spine is denied.

Service connection for spondylosis and spinal stenosis of the cervical spine is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


